IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL A. SERLUCO D/B/A                     :   No. 209 MAL 2022
CONSOLIDATED PROPERTIES,                     :
                                             :
                   Petitioner                :   Petition for Allowance of Appeal
                                             :   from the Order of the
                                             :   Commonwealth Court
             v.                              :
                                             :
                                             :
BOROUGH OF CAMP HILL,                        :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.